Exhibit SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BLUEKNIGHT ENERGY PARTNERS, L.P. TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1 Definitions. 2 Section 1.2 Construction. 24 ARTICLE II ORGANIZATION Section 2.1 Formation. 24 Section 2.2 Name. 24 Section 2.3 Registered Office; Registered Agent; Principal Office; Other Offices 25 Section 2.4 Purpose and Business. 25 Section 2.5 Powers. 25 Section 2.6 Power of Attorney. 26 Section 2.7 Term. 27 Section 2.8 Title to Partnership Assets. 27 ARTICLE III RIGHTS OF LIMITED PARTNERS Section 3.1 Limitation of Liability. 28 Section 3.2 Management of Business. 28 Section 3.3 Outside Activities of the Limited Partners. 28 Section 3.4 Rights of Limited Partners. 28 ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS Section 4.1 Certificates. 30 Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates. 30 Section 4.3 Record Holders. 31 Section 4.4 Transfer Generally. 32 Section 4.5 Registration and Transfer of Limited Partner Interests. 32 Section 4.6 Transfer of the General Partner’s General Partner Interest. 33 Section 4.7 Transfer of Incentive Distribution Rights. 34 Section 4.8 Restrictions on Transfers. 34 Section 4.9 Citizenship Certificates; Non-citizen Assignees. 36 Section 4.10 Redemption of Partnership Interests of Non-citizen Assignees. 37 Section 4.11 Taxation Certifications; Ineligible Assignees. 38 Section 4.12 Redemption of Partnership Interests of Ineligible Assignees. 39 ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS Section 5.1 Organizational Contributions. 41 Section 5.2 Contributions by the General Partner. 41 Section 5.3 Contributions by Initial Limited Partners. 42 Section 5.4 Interest and Withdrawal. 42 Section 5.5 Capital Accounts. 43 Section 5.6 Issuances of Additional Partnership Securities. 47 Section 5.7 Conversion of Subordinated Units. 48 Section 5.8 Limited Preemptive Right. 48 Section 5.9 Splits and Combinations. 49 Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests. 49 Section 5.11 Issuance of Class B Units in Connection with Reset of Incentive Distribution Rights. 50 i ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS Section 6.1 Allocations for Capital Account Purposes. 52 Section 6.2 Allocations for Tax Purposes. 61 Section 6.3 Requirement and Characterization of Distributions; Distributions to Record Holders. 64 Section 6.4 Distributions of Available Cash from Operating Surplus. 64 Section 6.5 Distributions of Available Cash from Capital Surplus. 67 Section 6.6 Adjustment of Minimum Quarterly Distribution and Target Distribution Levels. 67 Section 6.7 Special Provisions Relating to the Holders of Subordinated Units and ClassB Units. 68 Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution Rights. 69 Section 6.9 Entity-Level Taxation. 69 ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS Section 7.1 Management. 70 Section 7.2 Certificate of Limited Partnership. 72 Section 7.3 Restrictions on the General Partner’s Authority. 73 Section 7.4 Reimbursement of the General Partner. 73 Section 7.5 Outside Activities. 74 Section 7.6 Loans from the General Partner; Loans or Contributions from the Partnership or Group Members. 76 Section 7.7 Indemnification. 77 Section 7.8 Liability of Indemnitees. 78 Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and Modification of Duties. 79 Section 7.10 Other Matters Concerning the General Partner. 81 Section 7.11 Purchase or Sale of Partnership Securities. 81 Section 7.12 Registration Rights of the General Partner and its Affiliates. 82 Section 7.13 Reliance by Third Parties. 85 ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS Section 8.1 Records and Accounting. 86 Section 8.2 Fiscal Year. 86 Section 8.3 Reports. 86 ARTICLE IX TAX MATTERS Section 9.1 Tax Returns and Information. 87 Section 9.2 Tax Elections. 87 Section 9.3 Tax Controversies. 87 Section 9.4 Withholding. 88 ARTICLE X ADMISSION OF PARTNERS Section 10.1 Admission of Limited Partners. 88 Section 10.2 Admission of Successor General Partner. 89 Section 10.3 Amendment of Agreement and Certificate of Limited Partnership. 89 ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS Section 11.1 Withdrawal of the General Partner. 89 Section 11.2 Removal of the General Partner. 92 Section 11.3 Interest of Departing General Partner and Successor General Partner. 92 Section 11.4 Termination of Subordination Period, Conversion of Subordinated Units and Extinguishment of Cumulative Common Unit Arrearages. 94 Section 11.5 Withdrawal of Limited Partners. 94 ii ARTICLE XII DISSOLUTION AND LIQUIDATION Section 12.1 Dissolution. 94 Section 12.2 Continuation of the Business of the Partnership After Dissolution. 95 Section 12.3 Liquidator. 96 Section 12.4 Liquidation. 96 Section 12.5 Cancellation of Certificate of Limited Partnership. 97 Section 12.6 Return of Contributions. 97 Section 12.7 Waiver of Partition. 97 Section 12.8 Capital Account Restoration. 97 ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE Section 13.1 Amendments to be Adopted Solely by the General Partner. 98 Section 13.2 Amendment Procedures. 99 Section 13.3 Amendment Requirements. 100 Section 13.4 Special Meetings. 101 Section 13.5 Notice of a Meeting. 101 Section 13.6 Record Date. 101 Section 13.7 Adjournment. 102 Section 13.8 Waiver of Notice; Approval of Meeting. 102 Section 13.9 Quorum and Voting. 102 Section 13.10 Conduct of a Meeting. 103 Section 13.11 Action Without a Meeting. 103 Section 13.12 Right to Vote and Related Matters. 104 ARTICLE XIV MERGER, CONSOLIDATION OR CONVERSION Section 14.1 Authority. 104 Section 14.2 Procedure for Merger, Consolidation or Conversion. 104 Section 14.3 Approval by Limited Partners. 106 Section 14.4 Certificate of Merger or Articles of Conversion. 108 Section 14.5 Effect of Merger, Consolidation or Conversion. 108 ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS Section 15.1 Right to Acquire Limited Partner Interests. 110 ARTICLE XVI GENERAL PROVISIONS Section 16.1 Addresses and Notices; Written Communications. 112 Section 16.2 Further Action. 112 Section 16.3 Binding Effect. 113 Section 16.4 Integration. 113 Section 16.5 Creditors. 113 Section 16.6 Waiver. 113 Section 16.7 Third-Party Beneficiaries. 113 Section 16.8 Counterparts. 113 Section 16.9 Applicable Law. 113 Section 16.10 Invalidity of Provisions. 114 Section 16.11 Consent of Partners. 114 Section 16.12 Facsimile Signatures. 114 iii SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BLUEKNIGHT ENERGY PARTNERS, L.P. THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BLUEKNIGHT ENERGY PARTNERS, L.P. dated as of December 1, 2009, is entered into by and between Blueknight Energy Partners G.P., L.L.C., a Delaware limited liability company, as the General Partner, and the other Persons who are or who become Partners in the Partnership or parties hereto as provided herein. RECITALS WHEREAS, the Partnership was formed on February 22, 2007 by filing of the Certificate of Limited Partnership with the Delaware Secretary of State; WHEREAS, the General Partner and the other parties thereto entered into the First Amended and Restated Agreement of Limited Partnership of the Partnership on July 20, 2007 (the “Original Agreement”); WHEREAS, pursuant to Section 13.1(d) of the Original Agreement, the General Partner executed Amendment No. 1 to the First Amended and Restated Agreement of Limited Partnership of the Partnership on April 14, 2008, to be effective as of July 20, 2007 (the “First Amendment”); WHEREAS, pursuant to Section 13.1(d) of the Original Agreement, the General Partner executed Amendment No. 2 to the First Amended and Restated Agreement of Limited Partnership of the Partnership on June 25, 2008 (the “Second Amendment”); WHEREAS, the Board of Directors of the General Partner has authorized, approved and instructed that the name of the Partnership be changed from SemGroup Energy Partners, L.P. to Blueknight Energy Partners, L.P. (the “Name Change”); WHEREAS, acting pursuant to the power and authority granted to it under Section13.1(a) of the Partnership Agreement, the General Partner has determined that an amendment to effect the Name Change does not require the approval of any Limited Partner; and WHEREAS, pursuant to Section 13.1(a) and 13.1(d) of the Original Agreement, the General Partner has determined to amend and restate the Original Agreement in its entirety to effect the Name Change and to reflect the amendments pursuant to the First Amendment and the Second Amendment. NOW THEREFORE, in consideration of the covenants, conditions and agreements contained herein, the the Original Agreement (as amended prior to the date hereto) is hereby amended and restated in its entirety as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions. The following definitions shall be for all purposes, unless otherwise clearly indicated to the contrary, applied to the terms used in this Agreement. “Acquisition” means any transaction in which any Group Member acquires (through an asset acquisition, merger, stock acquisition or other form of investment) control over all or a portion of the assets, properties or business of another Person for the purpose of increasing the long-term operating capacity or revenues of the Partnership Group from the operating capacity or revenues of the Partnership Group existing immediately prior to such transaction. “Additional Book Basis” means the portion of any remaining Carrying Value of an Adjusted Property that is attributable to positive adjustments made to such Carrying Value as a result of Book-Up Events. For purposes of determining the extent that Carrying Value constitutes Additional Book Basis: (a)Any negative adjustment made to the Carrying Value of an Adjusted Property as a result of either a Book-Down Event or a Book-Up Event shall first be deemed to offset or decrease that portion of the Carrying Value of such Adjusted Property that is attributable to any prior positive adjustments made thereto pursuant to a Book-Up Event or Book-Down Event. (b)If Carrying Value that constitutes Additional Book Basis is reduced as a result of a Book-Down Event and the Carrying Value of other property is increased as a result of such Book-Down Event, an allocable portion of any such increase in Carrying Value shall be treated as Additional Book Basis; provided, that the amount treated as Additional Book Basis pursuant hereto as a result of such Book-Down Event shall not exceed the amount by which the Aggregate Remaining Net Positive Adjustments after such Book-Down Event exceeds the remaining Additional Book Basis attributable to all of the Partnership’s Adjusted Property after such Book-Down Event (determined without regard to the application of this clause (b) to such Book-Down Event). “Additional Book Basis Derivative Items” means any Book Basis Derivative Items that are computed with reference to Additional Book Basis. To the extent that the Additional Book Basis attributable to all of the Partnership’s Adjusted Property as of the beginning of any taxable period exceeds the Aggregate Remaining Net Positive Adjustments as of the beginning of such period (the “Excess Additional Book Basis”), the Additional Book Basis Derivative Items for such period shall be reduced by the amount that bears the same ratio to the amount of Additional Book Basis Derivative Items determined without regard to this sentence as the Excess Additional Book Basis bears to the Additional Book Basis as of the beginning of such period. 2 “Adjusted Capital Account” means the Capital Account maintained for each Partner as of the end of each fiscal year of the Partnership, (a) increased by any amounts that such Partner is obligated to restore under the standards set by Treasury Regulation Section1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by (i) the amount of all losses and deductions that, as of the end of such fiscal year, are reasonably expected to be allocated to such Partner in subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury Regulation Section1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of the end of such fiscal year, are reasonably expected to be made to such Partner in subsequent years in accordance with the terms of this Agreement or otherwise to the extent they exceed offsetting increases to such Partner’s Capital Account that are reasonably expected to occur during (or prior to) the year in which such distributions are reasonably expected to be made (other than increases as a result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The “Adjusted Capital Account” of a Partner in respect of a General Partner Unit, a Common Unit, a Subordinated Unit, a Class B Unit or an Incentive Distribution Right or any other Partnership Interest shall be the amount that such Adjusted Capital Account would be if such General Partner Unit, Common Unit, Subordinated Unit, Class B Unit, Incentive Distribution Right or other Partnership Interest were the only interest in the Partnership held by such Partner from and after the date on which such General Partner Unit, Common Unit, Class B Unit, Subordinated Unit, Incentive Distribution Right or other Partnership Interest was first issued. “Adjusted Operating Surplus” means, with respect to any period, Operating Surplus generated with respect to such period (a) less (i) any net increase in Working Capital Borrowings with respect to such period and (ii) any net decrease in cash reserves for Operating Expenditures with respect to such period not relating to an Operating Expenditure made with respect to such period, and (b) plus (i) any net decrease in Working Capital Borrowings with respect to such period and (ii) any net increase in cash reserves for Operating Expenditures with respect to such period required by any debt instrument for the repayment of principal, interest or premium. Adjusted Operating Surplus does not include that portion of Operating Surplus included in clause (a)(i) of the definition of Operating Surplus. “Adjusted Property” means any property the Carrying Value of which has been adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii). “Affiliate” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with, the Person in question. As used herein, the term “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise. 3 “Aggregate Quantity of Class B Units” has the meaning assigned to such term in Section 5.11(a). “Aggregate Remaining Net Positive Adjustments” means, as of the end of any taxable period, the sum of the Remaining Net Positive Adjustments of all the Partners. “Agreed Allocation” means any allocation, other than a Required Allocation, of an item of income, gain, loss or deduction pursuant to the provisions of Section 6.1, including a Curative
